DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application and are being examined on the merits.
Applicant’s amendment to the claims, filed on April 28, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on April 28, 2022 in response to the final rejection mailed on November 2, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
According to MPEP 819 and MPEP 706.07(h), the applicant cannot switch inventions by way of an RCE as a matter of right. In view of the applicant’s instant amendment, claim 4 has switched inventions from a composition comprising an enzyme to a composition comprising 1.0% (w/w) or more of β-nicotinamide mononucleotide (compare claim 4 versions filed on October 18, 2021 and April 28, 2022). 
The methods of claims 1-3 and 5-11 and the composition of claim 4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for reasons that follow. The methods of claims 1-3 and 5-11 and the composition of claim 4 lack unity of invention because even though these inventions require the technical feature of a composition comprising 1.0% (w/w) or more of β-nicotinamide mononucleotide as a product-by-process (see MPEP 2113), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fukamizu et al. (WO 2017/200050 A1; cited on the IDS filed on December 2, 2020; hereafter “Fukamizu”), which discloses a composition comprising 2% or more of β-nicotinamide mononucleotide (e.g., claims 2 and 6 and paragraph [0025]). Moreover, at least for the reasons set forth below, a composition comprising 1.0% (w/w) or more of β-nicotinamide mononucleotide as recited in claim 4 would have been obvious to one of ordinary skill in the art before the effective filing date in view of the combination of Fukamizu and Kuwahara (see rejection of claims 1-3 and 5 under 35 U.S.C. 103). 
Since applicant has received an action on the merits for the originally presented invention (i.e., the methods of claims 1-3 and 5-11), the invention of claims 1-3 and 5-11 has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 4 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
The objection to claim 5 in the recitation of “The method for producing β-nicotinamide adenine dinucleotide according to claim 2” is withdrawn in view of the applicant’s instant amendment to recite “The method for producing the composition according to claim 2”.

Claims 1-3 are objected to because of the following informalities:  
Claim 1 is objected to in the recitation of “a metabolic composition of a microorganism that belongs to Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger” and in the interest of improving claim form and grammar, it suggested that the noted phrase be amended to recite “a metabolic composition of an Aspergillus melleus, an Aspergillus oryzae, or an Aspergillus niger microorganism”. 
Claims 2 and 3 are objected to in the recitation of “an enzyme derived from a microorganism that belongs to Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger” and in the interest of improving claim form and grammar, it suggested that the noted phrase be amended to recite “an enzyme from an Aspergillus melleus, an Aspergillus oryzae, or an Aspergillus niger microorganism”. 

Claim Rejections - 35 USC § 112(b)
	
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 5, and 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
According to MPEP 2173.05(b).II, a claim may be rendered indefinite by reference to an object that is variable. Claims 2 (claims 5, 8, and 9 dependent therefrom) and 3 (claims 10 and 11 dependent therefrom) are indefinite in the recitation of “(3) optimum pH: pH 3.0 to 7.0; and (4) optimum temperature: 50oC to 60oC”. It is well-known in the prior art that determination of the optimal characteristics of enzymes such as optimum pH and optimum temperature are dependent upon the reaction time and reaction conditions. For example, the reference of Wojcik et al. (Bioprocess. Biosyst. Eng. 39:1319-1323, 2016; cited on Form PTO-892) discloses that for comparison of optimum enzyme temperatures, the measurements must have been carried out under identical conditions and reaction times (p. 1320, column 1, top). However, the claims are unlimited with respect to the reaction conditions and reaction times for determining and comparing optimal pH and temperature. Given that the scope of recited enzymes in claims 2 and 3 is defined in-part by the recited optimum pH and temperature, given that optimal pH and temperature vary with reaction conditions and reaction times, and given that the claims do not recite reaction conditions and reaction times for determining optimal pH and temperature, the scope of recited enzymes would be unclear to one of skill in the art.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
As amended, claims 1, 6, and 7 are drawn to a method for producing a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide, the method comprising:
reacting β-nicotinamide adenine dinucleotide, which is a substrate, with a metabolic composition of a microorganism that belongs to Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger.
The phrase “metabolic composition” in claim 1 is interpreted in light of the specification as a crude enzyme preparation obtained from an Aspergillus melleus, an Aspergillus oryzae, or an Aspergillus niger microorganism (paragraphs [0011] and [0023]). 
As amended, claims 2, 5, 8, and 9 are drawn to a method for producing a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide, the method comprising:
reacting β-nicotinamide adenine dinucleotide, which is a substrate, with an enzyme derived from a microorganism that belongs to Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger and having properties listed below: 
(1) action: hydrolyzes a phosphoanhydride bond (pyrophosphate bond), which is a high-energy phosphate bond in a β-nicotinamide adenine dinucleotide structure, to produce β-nicotinamide mononucleotide and AMP; 
(2) pyrophosphatase activity; 
(3) optimum pH: pH3.0 to 7.0; and 
(4) optimum temperature: 50oC to 60oC.
As amended, claims 3, 10, and 11 are drawn to a method for producing a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide, the method comprising:
reacting β-nicotinamide adenine dinucleotide contained in an extract of yeast with an enzyme derived from a microorganism that belongs to Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger and having properties listed below: 
(1) action: hydrolyzes a phosphoanhydride bond (pyrophosphate bond), which is a high-energy phosphate bond in a β-nicotinamide adenine dinucleotide structure, to produce β-nicotinamide mononucleotide; 
(2) pyrophosphatase activity; 
(3) optimum pH: pH 3.0 to 7.0; and 
(4) optimum temperature: 50oC to 60oC.
Claims 1, 6, and 7 require a genus of crude enzyme preparations obtained from an Aspergillus melleus, an Aspergillus oryzae, or an Aspergillus niger microorganism that convert β-nicotinamide adenine dinucleotide to β-nicotinamide mononucleotide. 
Claims 2, 3, 5, and 8-11 require a genus of enzymes derived from a microorganism that belongs to Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger and having properties listed below: (1) action: hydrolyzes a phosphoanhydride bond (pyrophosphate bond), which is a high-energy phosphate bond in a β-nicotinamide adenine dinucleotide structure, to produce β-nicotinamide mononucleotide; (2) pyrophosphatase activity; (3) optimum pH: pH 3.0 to 7.0; and (4) optimum temperature: 50oC to 60oC. 
The specification discloses a single representative species of the genus of recited enzymes – a crude extract obtained from the culture supernatant of a culture of Aspergillus niger (ATCC 10254) cultured in a YPDS liquid medium (starch 30 g, glucose 2.5 g, polypeptone 10 g, yeast extract 5 g, soybean flour 1 g, biotin 0.02 mg, arginine hydrochloride 0.55 g/L) at 30°C for three days, which has an optimum pH of 7.5 at 30oC, an optimum pH of 6.5 at 40oC, an optimum pH of 5.5 to 6.5 at 50oC, and an optimum pH of 5.5 at 60oC, 70oC, and 80oC under the disclosed reaction conditions and an optimum temperature of 60oC under the disclosed reaction conditions. Other than this single disclosed representative species, the specification fails to disclose any other enzymes as encompassed by the claims including enzymes from Aspergillus melleus and Aspergillus oryzae. Before the effective filing date, it was known in the prior art that Aspergillus niger produces an enzyme that converts NAD to NMN. For example, Kuwahara, K. (Agr. Biol. Chem. 40:1573-1580, 1976; cited on the IDS filed on December 2, 2020; hereafter “Kuwahara”) discloses that several pathways of NAD degradation have been found in microorganisms including a pyrophosphatase, which forms NMN (p. 1975, column 1) and Aspergillus niger comprises a pathway that converts NAD to NMN (p. 580, Figure 6 and sentence bridging columns 1-2). However, according to the applicant’s instant remarks, “the claimed subject matter has a different enzymatic activity than the enzyme of Kuwahara” (p. 7, first full paragraph). In view of the applicant’s remarks, it appears that there are multiple enzymes produced by at least Aspergillus niger that convert NAD to NMN, however, not all of the enzymes produced by Aspergillus niger that convert NAD to NMN have the recited enzymatic activity. In view of the applicant’s remarks, one of skill in the art would recognize that it is highly unpredictable as to whether or not an enzyme obtained from Aspergillus niger that converts NAD to NMN would also have the claimed enzymatic activity. In view of the applicant’s remarks, one of skill would recognize that there must be some factor other than just the source microorganism for an enzyme that is correlated with having the claimed enzyme activity, e.g., particular culture conditions that are required for the production of an enzyme from Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger that exhibits the claimed enzyme activity. However, other than the recitation of purely functional features, the recited genus of enzymes is not otherwise defined by any characteristic or feature that is correlated with being an enzyme from Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger that has the claimed enzyme activity. 
In view of the disclosure of only a single representative species (a crude extract obtained from the culture supernatant of a culture of Aspergillus niger (ATCC 10254) cultured in a YPDS liquid medium at 30°C for three days), given the applicant’s remarks suggesting that multiple enzymes produced by at least Aspergillus niger that convert NAD to NMN may or may not have the claimed enzyme activity, and given the absence of even a single disclosed representative species of enzyme from Aspergillus melleus and Aspergillus oryzae and/or a disclosed method for obtaining such an enzyme, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuwahara (supra) is obviated because the applicant’s amended claim 4 has been withdrawn from consideration. 

The rejection of claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimizu et al. (Mol. Cell. Biol. 32:3743-3755, 2012; cited on the IDS filed on December 2, 2020; hereafter “Shimizu”) is obviated because the applicant’s amended claim 4 has been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukamizu (supra) in view of Kuwahara (supra).
As amended, claim 1 is drawn to a method for producing a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide, the method comprising:
reacting β-nicotinamide adenine dinucleotide, which is a substrate, with a metabolic composition of a microorganism that belongs to Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger.
The phrase “metabolic composition” in claim 1 is interpreted in light of the specification as a crude enzyme preparation obtained from an Aspergillus melleus, an Aspergillus oryzae, or an Aspergillus niger microorganism (paragraphs [0011] and [0023]). 
Claim 1 is interpreted as requiring reacting β-nicotinamide mononucleotide with the recited metabolic composition for a sufficient time and under appropriate conditions to produce a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide.
As amended, claims 2 and 5 are drawn to a method for producing a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide, the method comprising:
reacting β-nicotinamide adenine dinucleotide, which is a substrate, with an enzyme derived from a microorganism that belongs to Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger and having properties listed below: 
(1) action: hydrolyzes a phosphoanhydride bond (pyrophosphate bond), which is a high-energy phosphate bond in a β-nicotinamide adenine dinucleotide structure, to produce β-nicotinamide mononucleotide and AMP; 
(2) pyrophosphatase activity; 
(3) optimum pH: pH3.0 to 7.0; and 
(4) optimum temperature: 50oC to 60oC.
Claims 2 and 5 are interpreted as requiring reacting β-nicotinamide mononucleotide with the recited enzyme for a sufficient time and under appropriate conditions to produce a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide.
As amended, claims 3 is drawn to a method for producing a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide, the method comprising:
reacting β-nicotinamide adenine dinucleotide contained in an extract of yeast with an enzyme derived from a microorganism that belongs to Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger and having properties listed below: 
(1) action: hydrolyzes a phosphoanhydride bond (pyrophosphate bond), which is a high-energy phosphate bond in a β-nicotinamide adenine dinucleotide structure, to produce β-nicotinamide mononucleotide; 
(2) pyrophosphatase activity; 
(3) optimum pH: pH 3.0 to 7.0; and 
(4) optimum temperature: 50oC to 60oC.
Claim 3 is interpreted as requiring reacting β-nicotinamide mononucleotide with the recited enzyme for a sufficient time and under appropriate conditions to produce a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide.
Regarding claims 1-3, the reference of Fukamizu discloses a method for increasing the content of β-NMN in a yeast extract by treating a yeast extract with a crude enzyme obtained from a Rhizopus microorganism (paragraph [0007]). Fukamizu discloses the crude enzyme comprises an enzyme that converts NAD to NMN (paragraph [0021]) and the treated yeast extract contains 2% or more of NMN (claims 2 and 6; paragraph [0025]). 
Regarding claim 5, Fukamizu discloses a crude enzyme can be used for the conversion of NAD to NMN (paragraph [0020]). 
The difference between Fukamizu and the claimed invention is Fukamizu does not disclose a metabolic composition or an enzyme derived from Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger as recited in claims 1-3.
The reference of Kuwahara discloses that several pathways of NAD degradation have been found in microorganisms including a pyrophosphatase, which forms NMN (p. 1975, column 1). Kuwahara discloses the metabolites of NAD pathway produced in a mycelial extract of Aspergillus niger (p. 1576, Figures 4 and 5). Kuwahara discloses a pathway of NAD metabolism in A. niger, showing that NAD is converted to NMN (p. 580, Figure 6) and disclosing that NMN was found in the mycelial extract, which was formed from NAD (p. 580, sentence bridging columns 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukamizu and Kuwahara to modify Fukamizu’s method by substituting the crude enzyme extract of a Rhizopus microorganism with a crude extract of Aspergillus niger. One would have been motivated to and would have had a reasonable expectation of success to do this because Fukamizu taught using a crude extract comprising an enzyme that converts NAD to NMN and Kuwahara taught an Aspergillus niger extract that converts NAD to NMN. 
Kuwahara does not expressly discloses an enzyme having the physicochemical properties of (1) to (4) as recited in claims 2 and 3. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. Kuwahara’s mycelial extract is derived from Aspergillus niger and converts NAD to NMN, which is the same source and activity as recited in claims 2 and 3. Moreover, for reasons set forth above, the recitation of “(3) optimum pH: pH 3.0 to 7.0; and (4) optimum temperature: 50oC to 60oC” in claims 2 and 3 is indefinite. As such, it is the examiner’s position that Kuwahara’s mycelial extract comprises an enzyme having the characteristics (1) to (4) as recited in claims 2 and 3. Since the Office does not have the facilities for examining and comparing applicant’s enzyme with the enzyme of the prior art, the burden is on the applicant to show a novel or unobvious difference between the recited product and the recited product of the prior art (i.e., that the enzyme of the prior art does not possess the same physicochemical characteristics of the recited enzyme). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, the methods of claims 1-3 and 5 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukamizu (supra) in view of Kuwahara (supra) as applied to claims 1-3 and 5 above, and further in view of Kornberg et al. (J. Biol. Chem. 182:763-778, 1950; cited on Form PTO-892 mailed on July 19, 2021; hereafter “Kornberg”).
Claims 6-11 are drawn to the method of claim 1, 2, or 3, wherein the composition contains 10% or 20% (w/w) or more of β-nicotinamide mononucleotide.
The relevant teachings of Fukamizu and Kuwahara as applied to claims 1-3 and 5 are set forth above. 
The combination of Fukamizu and Kuwahara does not disclose producing 10% or 20% NMN.
However, Fukamizu further discloses that the treated yeast extract contains 2% or more of NMN (claims 2 and 6; paragraph [0025]) and discloses that the β-NMN can be increased by increasing the NAD content of the substrate solution (paragraph [0025]).
The reference of Kornberg teaches a method for enzymatically converting NAD to NMN with a yield of approximately 80% (p. 763, abstract, p. 769, bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukamizu, Kuwahara, and Kornberg to further modify Fukamizu by increasing the NAD content of the yeast extract to correspondingly increase the β-NMN in the extract to 10% or 20%. One would have been motivated to do this because Fukamizu discloses that the treated yeast extract contains 2% or more of NMN and discloses that the β-NMN can be increased by increasing the NAD content of the substrate solution. While the combination of cited prior art does not explicitly teach producing a yeast extract comprising 10% or 20% (w/w) β-NMN as recited in claims 6-11, one would have had a reasonable expectation of success to achieve production of a yeast extract comprising 10% or 20% (w/w) β-NMN by routine experimentation because Fukamizu taught the result effective variable of increasing the NAD content of the substrate solution to increase production of β-NMN and Kornberg acknowledges an 80% yield of NMN from NAD. Therefore, the methods of claims 6-11 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendments to claims 1-3 because the combination of cited prior art fails to teach or suggest all of the elements of the amended claims 1-3 and dependent claim 5.
The applicant’s argument is not found persuasive. Contrary to the applicant’s argument, the rejection fully addresses all limitations of the claims. There is no limitation in any of claims 1-3 and 5 that distinguishes the claimed invention over the combination of cited prior art. 
The applicant further argues that one of ordinary skill in the art would not have had a reasonable expectation of success to practice the claimed methods based upon the disclosure of Kuwahara. The applicant argues that while Kuwahara lists Aspergillus oryzae as a microorganism, the claimed subject matter recites a higher optimum temperature of “50°C to 60°C” and according to the applicant, the claimed subject matter has a different enzymatic activity than the enzyme of Kuwahara. 
The applicant’s argument is not found persuasive. First, claim 1 does not recite a limitation regarding an optimum temperature of 50°C to 60°C. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 
Second, the applicant’s argument addresses only the reference of Kuwahara while the rejection is based on the combination of Fukamizu and Kuwahara. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Third, although Kuwahara does not explicitly disclose an optimum pH between 3.0 to 7.0 and an optimum temperature between 50oC to 60oC, for the reasons set forth above, Kuwahara’s mycelial extract is considered to comprise an enzyme having the characteristics (1) to (4) as recited in claims 2 and 3.
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - 35 USC § 101
The rejection of claim 4 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is obviated because the applicant’s amended claim 4 has been withdrawn from consideration. 

Conclusion
Status of the claims:
Claims 1-11 are pending.
Claim 4 is withdrawn from consideration. 
Claims 1-3 and 5-11 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656